Citation Nr: 1439480	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1991
to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2010 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to an
increased rating for bronchial asthma.

The Veteran testified at a hearing held before a decision review officer (DRO) in October 2010.  A hearing transcript is of record.

The Veteran also requested a hearing before the Board, and this hearing was scheduled for February 2012.  However, the Veteran did not appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

The issue on appeal was previously remanded by the Board in January 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's asthma disability.  This was accomplished, and the claim was readjudicated in a July 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran's asthma has not manifested Forced Expiratory Volume in One Second (FEV-1) of 40 to 55 percent predicted; FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 40 to 55 percent; monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The August 2010 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's service and VA treatment records to assist with the claim.  In addition, the Veteran has been afforded adequate examinations on the issue of increased rating for the service-connected asthma disability.  VA provided the Veteran with examinations in July 2010 and March 2014.  The Veteran's history was taken and a complete examination was conducted that included specific clinical findings.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected asthma.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,           1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.            See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).       At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability Rating for Bronchial Asthma

The Veteran asserts that his asthma disability is more severe than contemplated by a 30 percent rating.  The Veteran's bronchial asthma disability has been consistently rated as 30 percent disabling under Diagnostic Code 6602 for the entire rating period on appeal.  See 38 C.F.R. § 4.97.

Under Diagnostic Code 6602, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for a FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

Outpatient treatment records were obtained from the Oklahoma City VA Medical Center (VAMC) dated March 2009 to July 2010.  In a June 2010 treatment record,  the Veteran reported a recent flare-up in asthma symptoms while mowing the grass and working outside.  The VA physician recommended a new inhaler of Asmanex twice daily.  In a separate June  2010 treatment record, it was noted that the Veteran was on routine oral medications of Albuterol 90 mcg inhaler, two puffs by oral inhalation every six hours as needed and Ometasone Furoate 220 mcg, one puff by oral inhalation twice per day.  These records do not demonstrate that the Veteran required monthly visits to a physician due to asthma exacerbations.  Outpatient records from the Muskogee VAMC do not contain evidence of treatment for the Veteran's asthma disability.

A July 2010 letter from the Veteran's former employer, W.S., notes that he witnessed the Veteran having to take several breaks a day to catch his breath due to asthma attacks.  

In a QTC medical examination conducted in July 2010, the Veteran reported symptoms of shortness of breath after walking four city blocks.  The examiner noted that the Veteran reported that he had to visit a physician as often as two times per year to control his asthma attacks.  The examiner noted that the Veteran had no episodes of respiratory failure and did not require outpatient oxygen therapy.  The Veteran was on daily medications of Asmanex multidose inhaler two times daily and Albuterol four times daily.  A pulmonary function test was performed which revealed a ratio of forced expiratory volume in one second of 70 percent pre-bronchodilator and 72 percent post-bronchodilator.  Chest x-rays revealed normal findings.  The physician stated that the (FEV1) test most accurately reflected the severity of the Veteran's asthma condition.  

Pursuant to the Board's January 2014 remand, the Veteran was afforded a VA examination in March 2014 to assist in determining the severity of his asthma disability.  The VA examiner noted that she reviewed the Veteran's claims file and discussed the Veteran's documented medical history and assertions.  Based on the review of the claims file and the examination, the VA examiner noted that the Veteran had a diagnosis of bronchial asthma since 1991.  In the last twelve months, the Veteran had been to the emergency room twice due to asthma attacks, with the most recent visit occurring in January 2014.  During the evaluation, the Veteran reported that he would wheeze frequently, and that during extreme hot or cold weather, his symptoms worsened resulting in difficulty in catching his breath.  Pulmonary function tests showed a ratio of forced expiratory volume in one second (FEV-1) of 67 percent pre-bronchodilator and 76 percent post-bronchodilator.  The physician noted that this test (FEV-1) most accurately reflected the severity of the Veteran's asthma.  The Veteran was currently being treated with both inhalational bronchodilator therapy and inhalational anti-inflammatory medication daily and he was also taking an Albuterol for nebulizer treatment.  The Veteran did not require the use of oral bronchodilators, antibiotics or oxygen therapy.  Chest X-rays taken in March 2014 showed no acute pulmonary pathology.  Finally, the VA examiner noted that the Veteran's respiratory condition did not impact his ability to work.

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 30 percent for bronchial asthma is not warranted.  The evidence indicates that the Veteran does experience significant symptoms from asthma, to include limitations on his physical activity.  The rating criteria, however, consider the limitations on activity as evidenced by reduced lung capacity and function.  Under Diagnostic Code 6602, a rating in excess of 30 percent would require Pulmonary Function Tests numbers showing a FEV-1 or a FEV-1/FVC of less than 55 percent.  There is no such evidence of record.  In addition, a higher rating would be warranted by evidence of at least monthly visits to a physician for required care of exacerbations, at least three per year courses of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immune-suppressive medications.  There is likewise no evidence of any of these criteria are met.

Although the Veteran takes several medications for the asthma disability, there is no evidence of use of an oral or parenteral corticosteroids for the required frequency or length of time during the period under appeal to warrant a 60 percent rating.  VA treatment records and the VA examination reports specifically listed the Veteran's current medications, and there is no evidence that the Veteran is currently taking a systemic corticosteroid.  

The Board has also considered the Veteran's statements regarding his two visits to the emergency room for asthma attacks.  However, this does not more nearly approximate "at least monthly visits to a physician for required care of exacerbations" as required under Diagnostic Code 6602.  In this regard, the July 2010 examiner noted that the Veteran reported that he had to visit a physician as often as two times per year to control his asthma attacks.  In the March 2014 VA examination report, the Veteran reported that he had been to the emergency room twice in the last twelve months due to his asthma attacks, with the most recent visit occurring in January 2014.  

Based on the foregoing, the Veteran has not been shown to have met or more nearly approximated the criteria for an evaluation in excess of 30 percent for the bronchial asthma disability.  Therefore, the Board finds that the Veteran is not entitled to a higher rating in excess of 30 percent for the bronchial asthma disability.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bronchial asthma is specifically contemplated by the schedular rating criteria. and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  In this case, the Board recognizes and has considered the Veteran's complaints and difficulties in catching his breath, walking long distances, and having to take frequent breaks at work.  For these reasons, the Board finds that the schedular rating criteria for bronchial asthma are adequate to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2012).  " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's asthma on his occupation and daily life.  In the absence of exceptional factors associated with the asthma disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a total disability rating based in individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the October 2010 DRO hearing, the Veteran testified that he was unemployed due to symptoms associated with his asthma disability.  See October 2010 DRO Hearing Transcript at pg. 6.  In a January 2011 correspondence, however, the Veteran stated that he was not pursuing a claim for a TDIU.  Accordingly, the Board will not address the issue of a TDIU at this time.  


ORDER

An increased rating in excess of 30 percent for bronchial asthma is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


